PER CURIAM:1
IT IS ORDERED that the Appellees unopposed motion to vacate the sentence is GRANTED.
*684IT IS FURTHER ORDERED that the Appellees unopposed motion to remand the case to the United States District Court for the Western District of Texas, Austin Division for resentencing is GRANTED.
IT IS FURTHER ORDERED that the Appellees alternative unopposed motion for an extension of time to file the Appellees brief fourteen (14) days from the Courts denial of the Appellees motion to vacate and remand is DENIED AS MOOT.

. Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.